Citation Nr: 1507412	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for restless leg syndrome, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In August 2014, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The issues of service connection for restless leg syndrome and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are  REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  In correspondence received in August 2014, as well as during the August 2014 Board hearing, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal as to the issues of service connection a skin disorder, peripheral neuropathy of the upper extremities, and ischemic heart disease.

2.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus are related to the his period of active service.

3.  Resolving all reasonable doubt in the Veteran's favor, hypertension is manifested as a result of the service-connected posttraumatic stress disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for peripheral neuropathy of the upper extremities have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

5.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2014).  

6.  The criteria for the establishment of service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, during the August 2014 hearing and in correspondence received in August 2014, the Veteran withdrew his appeal as to the issues of service connection a skin disorder, peripheral neuropathy of the upper extremities, and ischemic heart disease.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable result for the appellant, or be of assistance to this inquiry.  In the decision below, the Board grants the claims of service connection for bilateral hearing loss, tinnitus, and hypertension.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral Hearing Loss and Tinnitus

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during combat service.  Finally, unlike prior VA medical opinions given, a private medical record from a private audiologist dated in July 2014 takes into account all pertinent facts and concludes that it is at least as likely as not that the Veteran's current bilateral hearing loss is related to the Veteran's active service.  Additionally, the Veteran has provided competent and credible evidence of the onset of tinnitus in service and of a continuity of tinnitus ever since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see also Reeves, 682 F.3d at 988.  As such, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

Hypertension

Current hypertension has been established.  The Veteran has asserted that his hypertension is manifested as a result of a service-connected disability, to specifically include his service-connected PTSD.  

During the August 2014 hearing, the Veteran's spouse, a registered nurse, testified that whenever the Veteran experiences active symptoms associated with his PTSD, his blood pressure elevates to levels consistent with a cerebrovascular accident.  She added that the Veteran's hypertension was certainly chronically aggravated by his service-connected PTSD.

A VA examination report dated in August 2011 concludes that the Veteran's PTSD did not cause his hypertension as the medical literature had not supported that PTSD causes hypertension.  The Board finds this opinion to be of limited probative value as it did not take into account the competent lay statements of the Veteran or his spouse; and it did not address whether the PTSD aggravates the hypertension.
The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  The Board places greater probative weight in the opinion of his spouse, a registered nurse, that has consistently observed him for several years.  As such, resolving doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for hypertension is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

The appeal concerning service connection for a skin disorder is dismissed.

The appeal concerning service connection for peripheral neuropathy of the upper extremities is dismissed.

The appeal concerning service connection for ischemic heart disease is dismissed.

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for hypertension is granted.


REMAND

The Board finds that a VA compensation examination and opinion is needed to assist in making a determination on the issues of entitlement to service connection for restless leg syndrome and obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since January 2013.

2.  Then obtain a medical opinion from a qualified examiner.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  No examination is necessary unless otherwise indicated.

The examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed restless leg syndrome and/or obstructive sleep apnea had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed restless leg syndrome and/or obstructive sleep apnea was caused (in whole or in part) by a service-connected disability (PTSD, diabetes mellitus, cerebrovascular accident, lower extremity peripheral neuropathy, hypertension, bilateral hearing loss, and tinnitus)?

(c)  Is it at least as likely as not that the Veteran's diagnosed restless leg syndrome and/or obstructive sleep apnea was aggravated beyond the natural progress of the disease by a service-connected disability (PTSD, diabetes mellitus, cerebrovascular accident, lower extremity peripheral neuropathy, hypertension, bilateral hearing loss, and tinnitus)?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for restless leg syndrome and/or obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


